DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 8/4/2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/4/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0019] currently reads “…creep mode; the throttle pedal 232 is pressed past a threshold point the inching pedal 234 is pressed past a threshold point; the…” which the examiner believes should be updated to “…creep mode; the throttle pedal 232 is pressed past a threshold point; the inching pedal 234 is pressed past a threshold point; the…”
Paragraph [0019] currently reads “…the service brake pedal 236 is pressed past a threshold point;; the steering…” which includes a redundant semicolon and should be updated to “…the service brake pedal 236 is pressed past a threshold [[point ;;]] point; the steering…”
The final sentence of paragraph [0020] is missing punctuation at the end of the sentence.
Paragraph [0025] currently reads “…remains positive for a debounce time, a ‘Operator Present’ status is indicated…” which should be updated to “…remains positive for a debounce time, [[a]] an ‘Operator Present’ status is indicated…”
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “a debounce time”, while ”a debounce time” has already been recited in claim 1.  The Examiner will interpret this as ”[[a]] the debounce time” which is the same as that described in claim 1.
Appropriate correction is required.

Claim Interpretation
Examiner points out that claims 1-2 and 4 are drawn to an apparatus that includes one or more limitations that are conditional because they utilize the term “if”.  Similarly, claims 6-7 and 9 are drawn to a system, and claims 14 and 17 are drawn to a method, that includes one or more limitations that are conditional because they utilize the term “if”.  While this is perfectly acceptable claim construction, it is often the case that an Applicant is unaware that the use of “if” (instead of “when”, for example) makes those limitations optional.  For example, a method with a limitation that says “do X if Y occurs” can be met by a reference that simply never has Y occur, and thus doing X is not required.  Likewise, if the “if” was changed to a “when” (i.e. “do X when Y occurs”), the limitation would not be met by a reference unless it discloses/teaches/suggests doing X whenever Y occurs.  As such, it is suggested by the Examiner to amend these apparatus, system, and method claims (particularly claims 1-2, 4, 6-7, 9, 14, and 17 that currently utilize “if” limitations) if it is the Applicant’s desire to make those particular limitations required versus conditional (and thus optional).  Appropriate correction is suggested but not required.
Regarding the term “debounce time”, the Examiner will interpret according to [0020] and [0025] of the Specification, which describes a period of time in which a signal remains unchanged, the signal indicative of a status of a sensor or input device.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“…a control module configured to: receive…” in claim 1.
“…a control module configured to: …determine…” in claim 1.
“…a control module configured to: …indicate…” in claim 1.
“…a control module configured to: …indicate…” in claim 1.
“…the control module is configured to indicate…” in claim 2.
“…the control module is further configured to engage…” in claim 4.
“…a control module configured to: receive…” in claim 6.
“…a control module configured to: …determine…” in claim 6.
“…a control module configured to: …indicate…” in claim 6.
“…a control module configured to: …indicate…” in claim 6.
“…the control module is configured to indicate…” in claim 7.
“…the control module is further configured to engage…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations is as follows:
[0016]: Each of these operator status sensors 220 may be configured to provide a signal to the control module 310.
[0019]: As depicted in FIG. 3, the operator presence system 300 comprises a control module 310 and a plurality of sensors and input devices 320 including, but not limited to, the machine operating condition sensors 120, operator status sensors 220, pedal positions sensors 240, and operator input devices 250 previously described.
[0020]: The control module 310 is configured to receive the plurality of signals from the plurality of sensors and input devices 320.
No structure provided in the specification
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and analogous claim 6, claim limitation “…control module…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Neither the claims nor the specification details the structure of the “control module”.  The word ‘module’ does not provide any indication of structure because it sets forth a black box recitation of structure for providing the same specified function as if the term ‘means’ had been used. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5 and 7-13 are also rejected since the claims are dependent on a previously rejected claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Neither the claims nor the specification details the structure of the “control module”.  The word ‘module’ does not provide any indication of structure because it sets forth a black box recitation of structure for providing the same specified function as if the term ‘means’ had been used.
Claims 2-5 and 7-13 are also rejected since the claims are dependent on a previously rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 10-16, and 18-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1
Independent claims 1, 6, and 14 are directed towards an apparatus, system, and method, respectively. Therefore, each of the independent claims 1, 6, and 14 and the corresponding dependent claims 2-5, 7-13, and 15-20 are directed to a statutory category of invention under Step 1.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
a work machine, comprising: 
a frame; 
an engine supported by the frame; 
a plurality of ground engaging devices supporting the frame and driven by the engine; 
an operator cab supported by the frame; 
a plurality of sensors and input devices configured to provide a plurality of signals; and 
a control module configured to: 
receive the plurality of signals from the plurality of sensors and input devices, 
determine if any of the plurality of signals is a positive signal, where a positive signal indicates that an operator is present in the operator cab, 
indicate an 'operator present' status if at least one of the plurality of signals remains positive for a debounce time, and 
indicate a 'no operator present' status if none of the plurality of signals remains positive for a threshold time.
These limitations, as drafted, are an apparatus that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “determine if any of the plurality of signals is a positive signal…” may be interpreted as mentally determining whether or not an operator is present in an operator cab.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
a work machine, comprising: 
a frame; 
an engine supported by the frame; 
a plurality of ground engaging devices supporting the frame and driven by the engine; 
an operator cab supported by the frame; 
a plurality of sensors and input devices configured to provide a plurality of signals; and 
a control module configured to: 
receive the plurality of signals from the plurality of sensors and input devices, 
determine if any of the plurality of signals is a positive signal, where a positive signal indicates that an operator is present in the operator cab, 
indicate an 'operator present' status if at least one of the plurality of signals remains positive for a debounce time, and 
indicate a 'no operator present' status if none of the plurality of signals remains positive for a threshold time.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional elements of “a work machine”, “a frame”, “a plurality of ground engaging devices supporting the frame and driven by the engine”, “an operator cab supported by the frame”, “a plurality of sensors and input devices configured to provide a plurality of signals”, and “a control module” are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these elements are mere machinery used as a tool to perform the process.  
The limitations of “receive the plurality of signals from the plurality of sensors and input devices”, “indicate an 'operator present' status if at least one of the plurality of signals remains positive for a debounce time”, and “indicate a 'no operator present' status if none of the plurality of signals remains positive for a threshold time” are directed towards insignificant extra-solution activity that is data gathering, data output, and data output, respectively, which do not add any meaningful limits on the claim.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.
Claims 6 and 14 recite analogous limitations to that of claim 1, and are therefore rejected by the same premise.
Dependent claims 2-3, 5, 7-8, 10-13, 15-16, and 18-20 specify limitations that elaborate on the abstract idea of claims 1, 7, and 14, respectively, thus are directed to an abstract idea. The additional limitations do not integrate the claims into a practical application or amount to "significantly more" for similar reasons.
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 11-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heyne (US-6,226,902).
Regarding claim 1, Heyne discloses a work machine (see Heyne at least Abs), comprising: 
a frame (see Heyne at least col 3 lines 29-34 and Fig 1); 
an engine supported by the frame (see Heyne at least Fig 1); 
a plurality of ground engaging devices supporting the frame and driven by the engine (see Heyne at least col 3 lines 35-47 and Fig 1); 
an operator cab supported by the frame (see Heyne at least col 3 lines 29-34 and Fig 1); 
a plurality of sensors and input devices configured to provide a plurality of signals (see Heyne at least col 4 lines 5-13; col 4 lines 52-65; col 5 lines 2-9); and 
a control module configured to: 
receive the plurality of signals from the plurality of sensors and input devices (see Heyne at least col 4 lines 57-65; col 6 line 66 – col 7 line 9; col 7 lines 22-37), 
determine if any of the plurality of signals is a positive signal, where a positive signal indicates that an operator is present in the operator cab (see Heyne at least col 4 line 66 – col 5 line 14), 
indicate an 'operator present' status if at least one of the plurality of signals remains positive for a debounce time (see Heyne at least col 7 lines 48-62), and 
indicate a 'no operator present' status if none of the plurality of signals remains positive for a threshold time (see Heyne at least col 8 lines 46-56).
Regarding claim 5, Heyne discloses the machine of claim 1, wherein the plurality of sensors and input devices includes pedal position sensors, machine operating condition sensors (see Heyne at least col 7 lines 22-37), operator-controlled input devices (see Heyne at least col 4 lines 5-25), or operator cab sensors (see Heyne at least col 6 lines 22-36).
Regarding claim 6, Heyne discloses the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 11, Heyne discloses the analogous material of that in claim 5 as recited in the instant claim and is rejected for similar reasons. 
Regarding claim 12, Heyne discloses the analogous material of that in claim 5 as recited in the instant claim and is rejected for similar reasons. 
Regarding claim 13, Heyne discloses the analogous material of that in claim 5 as recited in the instant claim and is rejected for similar reasons. 
Regarding claim 14, Heyne discloses the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons. 
Regarding claim 19, Heyne discloses the analogous material of that in claim 5 as recited in the instant claim and is rejected for similar reasons. 
Regarding claim 20, Heyne discloses the analogous material of that in claim 5 as recited in the instant claim and is rejected for similar reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heyne in view of Sorimachi (US-2012/0143444).
Regarding claim 2, Heyne discloses the machine of claim 1.  However, Heyne does not explicitly disclose the control module is configured to indicate an 'operator present' status if at least two of the plurality of signals remain positive for a debounce time.
Sorimachi, in the same field of endeavor, teaches the control module is configured to indicate an 'operator present' status if at least two of the plurality of signals remain positive for a debounce time (see Sorimachi at least [0029], [0031], and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operator detection indications as disclosed by Heyne with a sample period of time as taught by Sorimachi to verify the validity of sensor signals in order to provide accurate controls (see Sorimachi at least [0007]-[0008] and [0068]).
Regarding claim 3, Heyne discloses the machine of claim 1.  However, Heyne does not explicitly disclose the threshold time is between 10 and 30 seconds.
Sorimachi, in the same field of endeavor, teaches the threshold time is between 10 and 30 seconds (see Sorimachi at least [0029], [0031], and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operator detection indications as disclosed by Heyne with a sample period of time as taught by Sorimachi to verify the validity of sensor signals in order to provide accurate controls (see Sorimachi at least [0007]-[0008] and [0068]).
Regarding claim 7, Heyne discloses the system of claim 6 (as made evident by the analogous material included in claim 1).  However, Heyne does not disclose the remaining material included in claim 7/8/15/16.
Sorimachi, in the same field of endeavor, teaches the analogous material of that in claim 2 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 8, Heyne discloses the system of claim 6 (as made evident by the analogous material included in claim 1).  However, Heyne does not disclose the remaining material included in claim 7/8/15/16.
Sorimachi, in the same field of endeavor, teaches the analogous material of that in claim 3 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 15, Heyne discloses the system of claim 14 (as made evident by the analogous material included in claim 1).  However, Heyne does not disclose the remaining material included in claim 7/8/15/16.
Sorimachi, in the same field of endeavor, teaches the analogous material of that in claim 2 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 16, Heyne discloses the system of claim 14 (as made evident by the analogous material included in claim 1).  However, Heyne does not disclose the remaining material included in claim 7/8/15/16.
Sorimachi, in the same field of endeavor, teaches the analogous material of that in claim 3 as recited in the instant claim and is rejected for similar reasons.

Claims 4, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heyne as applied to claim 1 above, and further in view of Schemmel (US-2014/0172240).
Regarding claim 4, Heyne discloses the machine of claim 1.  However, Heyne does not explicitly disclose the control module is further configured to engage a parking brake if the 'no operator present' status is indicated.
Schemmel, in the same field of endeavor, teaches the control module is further configured to engage a parking brake if the 'no operator present' status is indicated (see Schemmel at least [0024] and [0041] where a parking brake may be activated upon a seat occupancy signal indicating the vehicle is empty).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control functions as disclosed by Heyne with a parking brake engagement such as taught by Schemmel to prevent an empty vehicle from inadvertently moving (see Schemmel at least [0016]).
Regarding claim 9, Heyne discloses the system of claim 6 (as made evident by the analogous material included in claim 1).  However, Heyne does not disclose the remaining material included in claim 9.
Schemmel, in the same field of endeavor, teaches the analogous material of that in claim 4 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 17, Heyne discloses the system of claim 14 (as made evident by the analogous material included in claim 1).  However, Heyne does not disclose the remaining material included in claim 17.
Schemmel, in the same field of endeavor, teaches the analogous material of that in claim 4 as recited in the instant claim and is rejected for similar reasons.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heyne in view of Vitale et al. (US-7,899,597; hereinafter Vitale; already of record from IDS).
Regarding claim 10, Heyne discloses the system of claim 6.  However, Heyne does not explicitly disclose the plurality of sensors and input devices include pedal position sensors.
Vitale, in the same field of endeavor, teaches the plurality of sensors and input devices include pedal position sensors (see Vitale at least col 2 lines 52-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors and input devices as disclosed by Heyne with a pedal position sensor as taught by Vitale to provide appropriate controls according to an amount of pedal depression sensed by said pedal position sensor (see at least col 2 line 61 – col 3 line 10).
Regarding claim 18, Heyne discloses the method of claim 14.  However, Heyne does not explicitly disclose the plurality of sensors and input devices include pedal position sensors.
Vitale, in the same field of endeavor, teaches the plurality of sensors and input devices include pedal position sensors (see Vitale at least col 2 lines 52-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors and input devices as disclosed by Heyne with a pedal position sensor as taught by Vitale to provide appropriate controls according to an amount of pedal depression sensed by said pedal position sensor (see at least col 2 line 61 – col 3 line 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Theodosiou (US-2018/0162413) teaches a control system for a machine that utilizes occupant detection sensors to implement machine operation controls, such as neutralizing the machine’s transmission or adjusting the machine’s parking brake.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/15/2022